department of the treasury internal_revenue_service washington d c date cc dom fs corp uilc number release date internal_revenue_service national_office field_service_advice memorandum for associate district_counsel from assistant chief_counsel field service cc dom fs subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend club partnership location state date date w x y z m percent issue s whether certain membership fees paid to the club were exempt from federal_income_tax as contributions to capital under sec_118 or taxable_income as payments for goods or services if membership fees paid to a country club constitute payment of goods and services rather than contributions to capital does the service’s correction of this item constitute a change in method_of_accounting conclusion the initial membership fees paid_by those who purchased full memberships are exempt from federal_income_tax as contributions to a capital under sec_118 however the fees paid_by those who purchased the nonresident memberships are includible in income as payment for goods or services even if the receipt of membership fees by a country club constitutes payment for goods and services this involves a permanent change in lifetime income and therefore is not a change in accounting_method facts the club is a nonprofit1 membership_organization formed and operated for the purpose of owning and operating a golf tennis swimming and social_club for pleasure and recreation and other non-profitable purposes it was organized on date under the not-for-profit laws of state it conducts its operations in location -- an x-acre real_estate development consisting of among other things a golf course an olympic-size swimming pool tennis courts a spacious clubhouse garden homes cluster homes single family housing and estate homes and home sites the club’s organization and operations are subject_to the provisions of the state nonprofit corporation laws the club is governed by a board_of directors all of whom are appointed by the partnership a for-profit state general_partnership that owns the location real_estate development important for our purposes here in date the club entered into an option agreement with the partnership agreeing to purchase the club facilities the option agreement was conditioned upon meeting several contingencies none of which are important for our purposes here the club has two classes of membership full and nonresident memberships each class has specified rights the most comprehensive membership is the full membership the total number of memberships available in the club is y the partnership probably by and through the club’s board_of directors approves or disapproves the applications of individuals seeking membership in the club 1during the years in issue the club was not classified as an sec_501 tax-exempt_organization an individual becomes a member of the club upon the approval of his application and the payment of an initial membership fee in addition to paying the initial membership fee all members are required to pay monthly dues for_the_use_of the club facilities and to pay for all goods and services provided a nonresident member pays only one-half of the dues charged a full member the facts do not indicate the initial membership fee that must be paid_by the nonresident members none of the members have any right to participate in the proceeds of liquidation4 receive dividends or have any other interest in or title to any of the property or assets of the club apparently all members have the right to vote on whether the club should exercise the option to purchase the club facilities full members have the right to vote but that right is exercisable only after the club and the partnership close on the sale of the club facilities full members can resell their memberships back to the club which is required to buy the memberships back from the members the resigned full member is entitled to be paid the greater of the membership contribution the member actually paid for the full membership or m percent of the membership contribution then charged for the resigned member’s full membership thus the full member has a right to a return of the total amount of initial membership fee he or she paid a nonresident member has few rights he or she does not have the right to vote a nonresident membership is not transferable if such membership is terminated the terminated member forfeits all right in the club and is not entitled to receive a return of any portion of his or her membership fees or dues regardless of how long he or she had been a member law and analysis applicable law 2at present a full membership may be purchased for dollar_figurew 3some of the facts suggest that the initial nonresident membership fee is considerably less than that charged for a full membership 4the club’s articles of incorporation provide that in the event of dissolution or final liquidation of the club after paying the closing costs all the property and assets of the club shall be distributed to a not-for-profit organization 5there is a condition_precedent to this requirement before the club is required to repurchase the full memberships it must have first sold z of the y available memberships sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_capital of the taxpayer sec_1_118-1 provides in relevant part lf a corporation requires additional funds for conducting its business and obtains such funds through voluntary pro_rata payments by its shareholders the amounts so received being credited to its surplus account or to a special account such amounts do not constitute income although there is no increase in the outstanding shares of stock of the corporation in such a case the payments are in the nature of assessments upon and represent an additional price paid for the shares of stock held by the individual shareholders and will be treated as an addition to and as a part of the operating capital of the company however the exclusion does not apply to any money or property transferred to the corporation in consideration for goods or services rendered or to subsidies paid for the purpose of inducing the taxpayer to limit production in board_of trade of chicago subsidiaries v commissioner 106_tc_369 the tax_court enunciated a test under which amounts collected by a corporation can be excluded as a capital_contribution in that case taxpayer was a taxable membership corporation that operated a futures exchange in its operations it collected from its members various fees including transfer application registration badge and miscellaneous fees at issue in the case were the transfer fees when a membership on the exchange is transferred the transferee must pay taxpayer a transfer fee the fee is used to purchase retire or redeem the mortgage on the taxpayer’s building which houses the trading floor taxpayer did not include the transfer fees in income claiming that they were contributions to capital the service disagreed the tax_court held for the taxpayer finding that the members were in the nature of shareholders and made the payments with an investment motive this latter fact is evidenced by the earmarking of the fees to reduce taxpayer’s mortgage the increase in members’ equity resulting from fee payments and the members’ opportunity to profit from the payment of the transfer fees since there were little or no restrictions on transferability of memberships in paducah illinois railroad co v commissioner 2_bta_1001 acq c b v-1 railroad companies organized the taxpayer to provide bridge facilities across the ohio river each company was to furnish funds to the taxpayer in proportion to its use of the facilities the court held that the portion of those funds devoted to a sinking_fund and the retirement of bonds which were to be evidenced by the issuance of preferred_stock were capital contributions excludable from the taxpayer's income the court determined that this portion was on the one hand investments of capital and on the other receipts of capital for which stock was required to be issued however insofar as the contributions were used or to be used for ordinary expenses interest taxes and dividends the court determined that the railroad companies were making payments for services rendered by the taxpayer which constituted expenses to railroads themselves and therefore income to the taxpayer 308_f2d_634 9th cir is frequently relied upon by the service in cases where the contributors are both equityholders and customers or potential customers there the court held that required monthly membership payments by retail grocers to a wholesale grocery cooperative which provided services to both members and nonmembers but which paid members a patronage_dividend were in the nature of payments for goods and services rather than capital contributions the court found that the following factors supported its holding i members paid the same monthly amount prior to and after the recipient corporation began to treat the payments as capital contributions ii the payments could be used for ordinary operating_expenses iii the contributors were not entitled to a return of paid-in capital on liquidation but only a pro_rata share of liquidation proceeds iv the payments were not voluntary but required as a quid pro quo for services v the contributions were not actually required for capital uses as other funds were available and vi there were none of the ordinary characteristics of capital contributions the court held that the dominant purpose for members was to obtain merchandise and services at the lowest possible prices each member was a retail grocer who as a practical matter was not interested in an investment or the well-being of appellant except as an incident to his need to purchase groceries at advantageous and competitive prices it is reasonable to assume that a member would continue to pay the fees and monthly assessments only so long as the total amount_paid remained less than the cost of similar merchandise and services elsewhere id pincite the court held that where payments are a condition to entitlement to services they will be held to be payment for those services unless the evidence shows that the contributions carry entitlements so characteristic of capital contributions as to negative mere payment for services as their exclusive or primary purpose id the court noted that the service did not dispute that payments made to a guaranty fund which were returnable on the contributing member’s resignation were capital contributions id n in 65_tc_142 the tax_court found that payments made by members of a nonstock cooperative housing association to a replacement reserve qualified under sec_118 while payments to a general operating reserve and a painting reserve did not as to the replacement reserve the court pointed to the following indicia of capital_contribution status i the reserve was maintained in a special account earmarked exclusively for replacement of structural and mechanical equipment ii the funds were accumulated from assessments made against each member pro_rata according to the size and type of his dwelling_unit iii the purpose of the reserve was to maintain the value of membership by providing assurance that capital equipment will be replaced upon its wearing out iv the member received no goods or services in exchange for the reserve assessment and v the replacement reserve was required under governmental regulations memberships were transferrable and members were entitled to receive a pre-established transfer value for their memberships as a contrary factor suggesting that the reserve was not capital in nature the court noted that the transfer value was not tied to the amount of contributions which the member actually made the court found that amounts placed in the general operating reserve_account were includable in the cooperative's gross_income while the use of those funds was limited to occasions of financial stress and the repurchase of memberships their use was not restricted to capital expenditures the court held that funds contributed to the general operating reserve were payments to the cooperative to be used for ordinary expenses_incurred in the course of rendering its services to its members the fact that the payments were made in advance of any expenses_incurred or that expenses entailing the use of the reserve funds might never be incurred did not in the court’s opinion change the character of those funds as part of the price of the cooperative's services the court noted that members had no right to the funds in the general operating reserve and that the board_of directors had sole discretion to determine how they would be spent the court likewise characterized the painting reserve as an advance accumulation of operating_expenses - part of the price of the cooperative's services - rather than as a capital_asset 614_f2d_670 9th cir a nonprofit membership_organization assessed their members a surcharge payable as part of their annual dues which was allocated to a capital improvement fund the monies were deposited in separate savings accounts and commercial paper and expended only on capital improvements the court found that the surcharge amounts were taxable_income since the payers received no entitlement of an investment nature or greater rights on liquidation of the association in minnequa university club v commissioner tcmemo_1971_305 the court stated that a non-stock corporation’s owners must be put in the shoes of arguably the tax_court erred in its holding as to the replacement reserve in concord village in particular an argument could be made that the payment to the replacement reserve failed to qualify under sec_118 because inter alia the payment did not increase a member's equity_interest inasmuch as the amount the member would receive on transfer of his interest had no relation to the amount contributed to the replacement reserve and because the portion of each monthly payment placed in the replacement reserve was subject_to the discretion of the board_of directors stockholders one of the issues in that case was whether amounts received by the non-stock corporation as special_assessments from its members were income or contributions to capital to the non-stock corporation the non-stock corporation ran a social_club the court held that the special_assessments levied on all members to repair and improve the club’s buildings were contributions to capital rather than income from services rendered the court noted that the terms of the assessments limited the use to be made of the funds the funds were always maintained and accounted for separately and the funds were actually expended on capital expenditures the court held that the amounts were capital contributions and stated that the members must be put in the shoes of stockholders apparently to determine their motivation in making the transfer in lake petersburg association v commissioner tcmemo_1974_55 the taxpayer a nonprofit recreational club was established to purchase a tract of land build a lake on a portion of it and subdivide the remainder into lots to be leased for 99-year terms as recreational home sites in order to obtain a lease on a lot an individual was required to become a member of the club and to pay a membership fee in addition each member had to pay an assessment which was a pro_rata share of the cost of the land and construction of the lake and roads and an annual lot rental fee the tax_court rejected the commissioner contention that the club members were lessees and that the assessments were advance rental payments constituting consideration for services the court held that the sums were capital contributions that decision turned on the court’s conclusion that the club members were more analogous to shareholders in a corporation than to lessees ie that an investment motive existed in 23_bta_400 the taxpayer was incorporated for the purpose of acquiring maintaining and operating a cooperative apartment building the taxpayer purchased an apartment building financing the purchase with a mortgage and with cash contributed by the shareholders in exchange of stock eight of the twenty-four apartments in the building were leased by stockholders under ninety-nine year proprietary leases at the nominal rent of dollar_figure per year the shareholder-tenants were also required to pay additional rent and assessments to be used for operating_expenses and amortization of the mortgage to the extent these items were not paid out of income from non-shareholder rentals the amounts assessed to pay the principal indebtedness secured_by the mortgage were required by the leases to be recorded on the taxpayer’s books as paid-in_surplus but were in fact entered on the taxpayer’s ledger under the heading assessments in the capital stock account the court held that the additional assessments used to amortize the mortgages were contributions to the capital of the taxpayer in revrul_75_371 1975_2_cb_52 the service treated a special assessment by a condominium association as an sec_118 contribution_to_capital where the funds were segregated in a separate_account to be used for the replacement of outdoor furniture the service made that holding even though the association provided management services to the unit owners who were shareholders of the association while the payments were required once the assessment was approved the payments were voluntary in the sense that they were approved by a majority shareholder vote the assessment was made in monthly installments the ruling relied upon united grocers ltd v united_states supra to hold that motive or purpose and intent in making the contribution was the primary factor in determining whether it qualified under sec_118 the ruling highlighted three factors as showing a sec_118 intent i the special assessment was specifically earmarked and segregated for replacement of the furniture ii the assessment was pro_rata and iii the replacement of the furniture enhanced the value of each contributor's capital interest in its condominium unit by contrast the ruling noted that funds collected for normal operating_expenses were taxable as income to the association full membership fee payments constitute nontaxable contributions to capital in general gross_income includes income from all sources derived sec_61 348_us_426 sec_118 of the code specifically excludes contributions to the capital of a corporation from gross_income congress enacted sec_118 to codify the preexisting concept of a capital_contribution by a non-shareholder or shareholder board_of trade of chicago t c pincite however this exclusion does not apply to any money or property transferred to a corporation in consideration for goods or services rendered whether made by shareholders or nonshareholders united grocers limited v 308_f2d_634 9th cir here the payors of the full membership fees are in the nature of stockholders the full members are the club’s only owners see minnegua university club v commissioner tcmemo_1971_305 while the petitioner is a nonstock corporation its members are its only owners and must be put in the shoes of stockholders see also board_of trade of chicago subsidiaries v commissioner 106_tc_369 64_tc_460 lake petersburg association v commissioner tcmemo_1971_305 33_tcm_259 full members acquire the right to vote their memberships like shares of stock are transferable further full members can recover and possibly more of the amount they paid for their full membership although the rights of a full member are not the equivalent of those of a shareholder in a corporation we conclude that a full member does possess more extensive rights than just the right to play golf or 7if these members are not the shareholders then who is otherwise enjoy the facilities see lake petersburg association t c m pincite t he regular members did possess more extensive rights than those of a lessee accordingly we conclude that the regular members were in the nature of shareholders the fact that full members are in the nature of stockholders does not inexorably lead to the conclusion that the membership fees paid_by the full members were contributions to capital united grocers limited v 308_f2d_634 9th cir contributions whether made by shareholders or nonshareholders of money or property which are transferred to corporation in consideration for goods and services are not exempt from taxation 74_tc_35 however here the very nature of the transaction is what makes the full members shareholders we think that this fact is very close to being determinative of the question of whether the payment constitutes a contribution_to_capital in purchasing their full memberships applicants became both equity owners of the club as well as its customers ie they became entitled to use the club’s facilities the money here is used for capital expenditures see board_of trade of chicago subsidiaries supra paducah illinois railroad co v commissioner 2_bta_1001 acq c b v-1 65_tc_142 it was clearly earmarked for purchase of the club facilities pursuant to the agreement entered into with the partnership all membership contributions received by the club from the initial issuance of memberships were required to be paid to partnership such amounts were considered payments for the option to purchase the club facilities and would be applied against the purchase_price upon the exercise of the option to purchase thus the receipt of membership fees here is analogous to the receipt of seed money paid_by investors in a corporation in normal situations investors inject capital funds into a corporation with the goal in mind of purchasing the building and infrastructure necessary for the corporation to operate such contributions are generally considered contributions to capital the membership fee payments here were used to purchase the club facilities without which the club would be unable to operate as a country club if this money is not the initial capitalization then what is the test for determining whether a payment qualifies under sec_118 as a capital_contribution is whether the payor had a motive or purpose and intent in making a 8the fact that the members use the club facilities does not prevent the membership fees from being contributions to capital see board_of trade of chicago t c pincite cbot members’ use of petitioner’s trading facilities does not prevent the transfer fees from being contributions to capital_contribution to capital 308_f2d_634 9th cir revrul_75_371 1975_2_cb_52 if the payor had an investment motive in making the payment then the payment would constitute a contribution_to_capital 614_f2d_670 9th cir holding the investment motive to be the crucial element of capital contributions we conclude here for the reasons stated above and for the additional factors cited below that an applicant for full membership had an investment motive in purchasing a full membership and therefore his or here initial membership fee constitutes a contribution_to_capital the following are additional factors supporting our determination the price set for a full membership was not based on the usage of the club full membership fees were made pro_rata by the applicants full members had the opportunity to recover the full amount of membership fees they initially paid to the club if the membership fees were payments of services then one would expect any rebate would be tied to the amount of services used here a full member’s right to recover his or her membership fee is no way tied to his or her use of the club if the full membership fee was viewed as payment for_the_use_of the club’s services then this would create the anomalous situation of full members paying more for their use of the club facilities than nonresident members the possibility of making a profit supports our conclusion that the payment of the full membership fee constitutes a capital_contribution all applicants who bought full memberships were entitled to a full return of their investment and they could obtain more if the price of memberships increase in the interim between the time they purchase and the time they terminate their membership although we find that the payment of a full membership fee constitutes a contribution_to_capital we find the nonresident membership fees to be payments for goods and services the nonresident member pays only one-half dues charged a full member the nonresident member does not have the right to vote nor does he or she acquire any ownership_interest in the taxpayer or the facilities the nonresident member does not receive a return of his or here membership fee upon termination the only right the nonresident member appears to have is the right to use the club facilities further since nonresident members pay one-half of the annual dues charged a full member this supports treating the nonresident members initial membership fee as paid in lieu of annual membership dues recharacterizing the nonresident fee payments as taxable payments for goods or services does not constitute a change_of_accounting_method the change at issue is from treating membership fees as contributions to capital not income to fees paid for goods and services income recharacterizing the contributions to capital so that they would be included in taxable_income affects lifetime taxable_income rather than the timing of when taxable_income is reported in determining whether a taxpayer’s accounting practice for an item involves timing generally the relevant question is whether the practice permanently changes the amount of the taxpayer’s lifetime income if the practice does not permanently affect the taxpayer’s lifetime income but does or could change the taxable_year in which income is reported it involves timing and is therefore a method_of_accounting revproc_97_27 1997_1_cb_680 sec_2 citing revproc_91_31 1991_1_cb_566 the legal issue in this case is analogous to saline sewer v commissioner tcmemo_1992_236 a case which the service lost although an aod has not been issued for the case in general the service is not favorably inclined to relitigate the saline issue in saline the service argued that the recharacterization of customer fees from nontaxable contributions in aid of construction to taxable connection fees was a change in method_of_accounting because a timing question for recognizing income or claiming deductions was involved in addition to the recharacterization concern the argument was that because the taxpayer failed to report the monies as taxable_income and also incorrectly reported them as a credit or reduction to the depreciable basis of assets it effectively reduced its depreciation expense over the life of the underlying assets a change in the method_of_accounting includes a change in the overall plan of accounting for gross_income or deductions or a change in the treatment of any material_item used in such overall plan a material_item is any item which involves the proper time for the inclusion of the item in income or the taking of a deduction sec_1_446-1 the tax_court though noted that to constitute a change in method_of_accounting there must have been a change in the treatment of a material_item thus when an accounting practice merely postpones the reporting of income rather than permanently avoiding the reporting of income over the taxpayer’s lifetime it involves the proper time for reporting income wayne bolt nut co v commissioner t c big_number the court stated that it was not faced with the question as to the proper time at which the fees should be reported in income but rather whether the fees should be reported at all in addition when the depreciable basis of assets is decreased as when payments are treated as nontaxable contributions in aid of construction a corresponding amount of depreciation expenses is permanently forfeited accordingly the restoration of the depreciable basis is also not a timing issue that is the tax_court viewed the corresponding effect on depreciation as parallel to the primary issue and resulting in the same answer that is the change from nontaxable contribution_in_aid_of_construction and permanently forfeited depreciation to taxable connection fee and restored depreciable basis is not a timing question but involves whether fees should be reported in income at all correcting determinations regarding the taxability or nontaxability of income including determinations of income character are not changes in methods_of_accounting because the determinations do not involve the proper time for the inclusion of an item in income or the taking of a deduction underhill v commissioner t c big_number similarly we believe in your case that the exclusion of taxable membership fees from gross_income by treating them as contributions to capital involves whether items would be reported not when they would be reported thus the exclusion_from_gross_income did not involve a timing issue and a subsequent change to requiring inclusion in income would not constitute a change in method_of_accounting saline sewer v commissioner tcmemo_1992_236 t he failure to report customer connection fees as income and instead treat them as contributions to capital pursuant to sec_118 is clearly not a timing issue in summary the initial membership fees paid_by applicants for full memberships constitute contributions to the club’s capital and therefore not includable in the club’s gross_income however the initial membership fees paid_by applicants for nonresident memberships constitute payment for goods and services and therefore are includible in the club’s gross_income finally although the payments for the nonresident memberships constitute payment for goods and services rather than contributions to capital as originally reported does not involve a change in accounting_method case development hazards and other considerations none if you have any further questions please call george johnson at deborah a butler by steven j hankin branch chief corporate branch field service division cc regional_counsel assistant regional_counsel lc
